As filed with the Securities and Exchange Commission on November 6, 2014 Securities Act File No. 333-174323 Investment Company Act File No. 811-22558 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 14 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 16 [ X ] (Check appropriate box or boxes) Brookfield Investment Funds (Exact Name of Registrant as Specified in Charter) Brookfield Place, 250 Vesey Street New York, New York 10281-1023 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(212) 549-8408 Kim G. Redding Brookfield Investment Management Inc. Brookfield Place, 250 Vesey Street New York, New York 10281-1023 (Name and Address of Agent for Service) Copies to: Michael R. Rosella, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 Approximate Date Of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph(a) (1) [ ] on (April 30, 2013) pursuant to paragraph(a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effectiveamendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 14 to the Registration Statement of Brookfield Investment Funds (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo. 13 on FormN-1A filed on October 15, 2014.This PEANo.14 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.13 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant, BROOKFIELD INVESTMENT FUNDS, certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 14 to its Registration Statement pursuant to Rule485(b)of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on the 6th day of November, 2014. BROOKFIELD INVESTMENT FUNDS By: /s/ Brian F. Hurley Brian F. Hurley President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 14 to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. SIGNATURE CAPACITY DATE /s/ Brian F. Hurley President and Principal Executive Officer November 6, 2014 Brian F. Hurley /s/ Jonathan C. Tyras Trustee November 6, 2014 Jonathan C. Tyras /s/ Heather Goldman* Trustee November 6, 2014 Heather Goldman /s/ Angela Ghantous Treasurer and Principal Financial Officer November 6, 2014 Angela Ghantous /s/ Rodman L. Drake* Trustee and Chairman of the Board November 6, 2014 Rodman L. Drake /s/ Louis P. Salvatore* Trustee November 6, 2014 Louis P. Salvatore /s/ Edward A. Kuczmarski* Trustee November 6, 2014 Edward A. Kuczmarski /s/ Stuart McFarland* Trustee November 6, 2014 Stuart McFarland *By: /s/ Brian F. Hurley Brian F. Hurley Attorney-In-Fact, pursuant to Power of Attorney Exhibit List Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
